         

Exhibit 10.20
SUPERVISORY AGREEMENT
     This Supervisory Agreement (Agreement) is made this 22nd day of February,
2011 (Effective Date), by and through the Board of Directors (Board) of Home
Federal Savings Bank, Rochester, Minnesota, OTS Docket No. 02818 (Association)
and the Office of Thrift Supervision (OTS), acting by and through its Regional
Director for the Central Region (Regional Director);
     WHEREAS, the OTS, pursuant to 12 U.S.C. § 1818, has the statutory authority
to enter into and enforce supervisory agreements to ensure the establishment and
maintenance of appropriate safeguards in the operation of the entities it
regulates; and
     WHEREAS, the Association is subject to examination, regulation and
supervision by the OTS; and
     WHEREAS, based on issues identified and discussed in the OTS August 9, 2010
Report of Examination (2010 ROE) and previous OTS reports of examination of the
Association, the OTS finds that the Association has engaged in unsafe or unsound
practices; and
     WHEREAS, in furtherance of their common goal to ensure that the Association
addresses the unsafe or unsound practices identified and discussed in the 2010
ROE and previous OTS reports of examination, the Association and the OTS have
mutually agreed to enter into this Agreement; and
     WHEREAS, on February 10, 2011, the Association’s Board, at a duly
constituted meeting, adopted a resolution (Board Resolution) that authorizes the
Association to enter into this Agreement and directs compliance by the
Association and its directors, officers, employees, and other
institution-affiliated parties with each and every provision of this Agreement.
Home Federal Savings Bank
Rochester, Minnesota
Supervisory Agreement
Page 1 of 11

 



--------------------------------------------------------------------------------



 



     NOW THEREFORE, in consideration of the above premises, it is agreed as
follows:
Business Plan.
1. By May 31, 2011, the Association shall submit to the Regional Director an
updated business plan for the period beginning April 1, 2011 through
December 31, 2012 (Business Plan). At a minimum, the Business Plan shall conform
to applicable laws, regulations, and regulatory guidance and include:
(a) strategies for ensuring that the Association has the financial and personnel
resources necessary to implement and adhere to the Business Plan, adequately
support the Association’s risk profile, maintain compliance with applicable
regulatory capital requirements, and comply with this Agreement;
(b) plans to improve the Association’s core earnings and achieve profitability;
(c) quarterly pro forma financial projections (balance sheet and income
statement for the period covered by the Business Plan), including Tier 1 (Core)
and Total Risk-Based Capital Ratios;
(d) strategies to stress-test and adjust earnings forecasts based on continuing
operating results, economic conditions, and credit quality of the loan
portfolio; and
(e) identification of all relevant assumptions made in formulating the Business
Plan and a requirement that documentation supporting such assumptions be
retained by the Association.
2. Upon receipt of written notification from the Regional Director that the
Business Plan is acceptable, the Association shall implement and adhere to the
Business Plan. A copy of the Business Plan shall be provided to the Regional
Director within five (5) days after Board approval.
Home Federal Savings Bank
Rochester, Minnesota
Supervisory Agreement
Page 2 of 11

 



--------------------------------------------------------------------------------



 



3. Any material modifications1 to the Business Plan shall receive the prior,
written non-objection of the Regional Director. The Association shall submit
proposed material modifications to the Regional Director at least forty-five
(45) days prior to implementation.
4. By January 31, 2012, and each January 31st thereafter, the Business Plan
shall be updated and submitted to the Regional Director pursuant to Paragraphs 1
and 2 above incorporating the Association’s budget plan and profit projections
for the next two (2) fiscal years taking into account any revisions to the
Association’s loan, investment and operating policies.
5. Within forty-five (45) days after the close of each quarter, after
implementation of the Business Plan, the Board shall review written quarterly
variance reports on the Association’s compliance with the Business Plan
(Variance Reports). The Variance Reports shall:
(a) identify variances in the Association’s actual performance during the
preceding quarter as compared to the projections set forth in the Business Plan;
(b) contain an analysis and explanation of identified variances; and
(c) discuss the specific measures taken or to be taken by the Association to
address identified variances.
6. A copy of each Variance Report shall be provided to the Regional Director
within five (5) days after review by the Board or a committee designated by the
Board.
Problem Assets.
7. By March 31, 2011, the Association shall submit a detailed, written plan with
specific
 

1   A modification shall be considered material under this Paragraph if the
Association plans to: (a) engage in any activity that is inconsistent with the
Business Plan; or (b) exceed the level of any activity contemplated in the
Business Plan by more than ten percent (10%).

Home Federal Savings Bank
Rochester, Minnesota
Supervisory Agreement
Page 3 of 11

 



--------------------------------------------------------------------------------



 



strategies, targets and timeframes to reduce2 the Association’s level of Problem
Assets3 (Problem Asset Reduction Plan) to the Regional Director. The Problem
Asset Reduction Plan, at a minimum, shall include:
(a) quarterly targets for the level of Problem Assets as a percentage of Tier 1
(Core) Capital plus the Allowance for Loan and Lease Losses (ALLL);
(b) a description of the methods for reducing the Association’s level of Problem
Assets to the established targets; and
(c) all relevant assumptions and projections and documentation supporting such
assumptions and projections.
8. Upon receipt of written notification from the Regional Director that the
Problem Asset Reduction Plan is acceptable, the Association shall implement and
adhere to the Problem Asset Reduction Plan. The Board’s review of the Problem
Asset Reduction Plan shall be documented in the Board meeting minutes. A copy of
the final Problem Asset Reduction Plan shall be provided to the Regional
Director within five (5) days of adoption by the Board.
9. Within thirty (30) days, the Association shall develop individual written
specific workout plans (Asset Workout Plans) for each adversely classified loan
or group of loans to individual relationships greater than one million dollars
($1,000,000) and for each REO where the original loan amount collateralized by
the REO exceeded one million dollars ($1,000,000).
10. Within forty-five (45) days after the end of each quarter, beginning with
the quarter ending June 30, 2011, the Association shall submit a quarterly
written asset status report (Quarterly Asset Report) to the Board. The Board’s
review of the Quarterly Asset Report shall
 

2   For purposes of this Paragraph, “reduce” means to sell real estate owned
(REO) and to collect, sell, charge off, or improve the quality of a loan
sufficient to warrant its removal from adverse criticism or classification.   3
  The term “Problem Assets” shall include all REO and adversely classified
assets.

Home Federal Savings Bank
Rochester, Minnesota
Supervisory Agreement
Page 4 of 11

 



--------------------------------------------------------------------------------



 



be documented in the Board meeting minutes. The Quarterly Asset Report shall
include, at a minimum:
(a) the current status of all Asset Workout Plans;
(b) the ratio of adversely classified assets to Tier 1 (Core) Capital plus ALLL;
(c) a comparison of adversely classified assets at the current quarter end with
the preceding quarter;
(d) a discussion of the actions taken during the preceding quarter to reduce the
Association’s level of Problem Assets; and
(e) any recommended revisions or updates to the Problem Asset Reduction Plan.
11. Within fifty (50) days after the end of each quarter, a copy of the
Quarterly Asset Report shall be provided to the Regional Director.
Loan Modification Documentation.
12. By April 30, 2011, the Association shall develop a loan modification policy
(Loan Modification Policy) that addresses the corrective action contained in the
2010 ROE concerning documentation of loan modifications. The Loan Modification
Policy shall conform to all applicable laws, regulations and regulatory
guidance.
Concentrations of Credit.
13. By April 30, 2011, the Association shall revise its written program for
identifying, monitoring, and controlling risks associated with concentrations of
credit (Credit Concentration Program) to address all corrective actions set
forth in the 2010 ROE relating to concentrations of credit. The Credit
Concentration Program shall comply with all applicable laws, regulations and
regulatory guidance.
Home Federal Savings Bank
Rochester, Minnesota
Supervisory Agreement
Page 5 of 11

 



--------------------------------------------------------------------------------



 



14. By May 6, 2011, the Association shall submit its Credit Concentration
Program to the Regional Director for review and comment. Upon receipt of written
notification from the Regional Director that the Credit Concentration Program is
acceptable, the Association shall implement and adhere to the Credit
Concentration Program. The Board’s review of the Credit Concentration Program
shall be documented in the Board meeting minutes. A copy of the Credit
Concentration Program shall be provided to the Regional Director within five
(5) days of adoption by the Board.
Allowance for Loan and Lease Losses.
15. By January 31, 2011, the Association shall revise its policies and
procedures relating to the calculation of the ALLL (ALLL Policy) to ensure that
it addresses the corrective action set forth in the 2010 ROE relating to the
ALLL. The ALLL Policy shall comply with applicable laws, regulations, and
regulatory guidance.
Dividends and Other Capital Distributions.
16. Effective immediately, the Association shall not declare or pay dividends or
make any other capital distributions, as that term is defined in 12 C.F.R. §
563.141, without receiving the prior written approval of the Regional Director
in accordance with applicable regulations and regulatory guidance. The
Association’s written request for approval shall be submitted to the Regional
Director at least thirty (30) days prior to the anticipated date of the proposed
declaration, dividend payment or distribution of capital.
Growth.
17. Effective immediately, the Association shall not increase its total assets
during any quarter in excess of an amount equal to net interest credited on
deposit liabilities during the prior quarter without the prior written
non-objection of the Regional Director.
Home Federal Savings Bank
Rochester, Minnesota
Supervisory Agreement
Page 6 of 11

 



--------------------------------------------------------------------------------



 



Golden Parachute Payments.
18. Effective immediately, the Association shall not make any golden parachute
payment4 unless, with respect to such payment, the Association has complied with
the requirements of 12 C.F.R. Part 359.
Directorate and Management Changes.
19. Effective immediately, the Association shall comply with the prior
notification requirements for changes in directors and Senior Executive
Officers5 set forth in 12 C.F.R. Part 563, Subpart H.
Employment Contracts and Compensation Arrangements.
20. Effective immediately, the Association shall not enter into any new
contractual arrangement or renew, extend, or revise any contractual arrangement
relating to compensation or benefits for any Senior Executive Officer or
director of the Association, unless it first provides the Regional Director with
not less than thirty (30) days prior written notice of the proposed transaction.
The notice to the Regional Director shall include a copy of the proposed
employment contract or compensation arrangement or a detailed, written
description of the compensation arrangement to be offered to such Senior
Executive Officer or director, including all benefits and perquisites. The Board
shall ensure that any contract, agreement, or arrangement submitted to the
Regional Director fully complies with the requirements of 12 C.F.R. Part 359, 12
C.F.R. §§ 563.39 and 563.161(b), and 12 C.F.R. Part 570 — Appendix A.
Third Party Contracts.
21. Effective immediately, the Association shall not enter into any arrangement
or contract
 

4   The term “golden parachute payment” is defined at 12 C.F.R. § 359.1(f).   5
  The term “Senior Executive Officer” is defined at 12 C.F.R. § 563.555.

Home Federal Savings Bank
Rochester, Minnesota
Supervisory Agreement
Page 7 of 11

 



--------------------------------------------------------------------------------



 



with a third party service provider that is significant to the overall operation
or financial condition of the Association6 or outside the Association’s normal
course of business unless, with respect to each such contract, the Association
has: (a) provided the Regional Director with a minimum of thirty (30) days prior
written notice of such arrangement or contract and a written determination that
the arrangement or contract complies with the standards and guidelines set forth
in OTS Thrift Bulletin 82a; and (b) received written notice of non-objection
from the Regional Director.
Effective Date.
22. This Agreement is effective on the Effective Date as shown on the first
page.
Duration.
23. This Agreement shall remain in effect until terminated, modified or
suspended, by written notice of such action by the OTS, acting by and through
its authorized representatives.
Time Calculations.
24. Calculation of time limitations for compliance with the terms of this
Agreement run from the Effective Date and shall be based on calendar days,
unless otherwise noted.
Submissions and Notices.
25. All submissions to the OTS that are required by or contemplated by the
Agreement shall be submitted within the specified timeframes.
26. Except as otherwise provided herein, all submissions, requests,
communications, consents or other documents relating to this Agreement shall be
in writing and sent by first class
 

6   A contract will be considered significant to the overall operation or
financial condition of the Association where the annual contract amount equals
or exceeds two percent (2%) of the Association’s total capital, where there is a
foreign service provider, or where it involves information technology that is
critical to the Association’s daily operations without regard to the contract
amount.

Home Federal Savings Bank
Rochester, Minnesota
Supervisory Agreement
Page 8 of 11

 



--------------------------------------------------------------------------------



 



U.S. mail (or by reputable overnight carrier, electronic facsimile transmission
or hand delivery by messenger) addressed as follows:

         
(a)
  To:   the OTS
 
       
 
      Regional Director
 
      Office of Thrift Supervision
 
      One South Wacker Drive, Suite 2000
 
      Chicago, Illinois 60606
 
      Facsimile: (312) 917-5001
 
       
(b)
  To:   the Association
 
       
 
      Chairman of the Board
 
      Home Federal Savings Bank
 
      1016 Civic Center Drive
 
      Rochester, Minnesota 55901
 
      Facsimile: (507) 535-1300

No Violations Authorized.
27. Nothing in this Agreement shall be construed as allowing the Association,
its Board, officers or employees to violate any law, rule, or regulation.
OTS Authority Not Affected.
28. Nothing in this Agreement shall inhibit, estop, bar or otherwise prevent the
OTS from taking any other action affecting the Association if at any time the
OTS deems it appropriate to do so to fulfill the responsibilities placed upon
the OTS by law.
Other Governmental Actions Not Affected.
29. The Association acknowledges and agrees that its execution of the Agreement
is solely for the purpose of resolving the matters addressed herein, consistent
with Paragraph 28 above, and does not otherwise release, discharge, compromise,
settle, dismiss, resolve, or in any way affect any actions, charges against, or
liability of the Association that arise pursuant to this action or otherwise,
and that may be or have been brought by any governmental entity other than the
Home Federal Savings Bank
Rochester, Minnesota
Supervisory Agreement
Page 9 of 11

 



--------------------------------------------------------------------------------



 



OTS.
Miscellaneous.
30. The laws of the United States of America shall govern the construction and
validity of this Agreement.
31. If any provision of this Agreement is ruled to be invalid, illegal, or
unenforceable by the decision of any Court of competent jurisdiction, the
validity, legality, and enforceability of the remaining provisions hereof shall
not in any way be affected or impaired thereby, unless the Regional Director in
his or her sole discretion determines otherwise.
32. All references to the OTS in this Agreement shall also mean any of the OTS’s
predecessors, successors, and assigns.
33. The section and paragraph headings in this Agreement are for convenience
only and shall not affect the interpretation of this Agreement.
34. The terms of this Agreement represent the final agreement of the parties
with respect to the subject matters thereof, and constitute the sole agreement
of the parties with respect to such subject matters.
Enforceability of Agreement.
35. This Agreement is a “written agreement” entered into with an agency within
the meaning and for the purposes of 12 U.S.C. § 1818.
Signature of Directors/Board Resolution.
36. Each Director signing this Agreement attests that he or she voted in favor
of a Board Resolution authorizing the consent of the Association to the issuance
and execution of the Agreement. This Agreement may be executed in counterparts
by the directors after approval of execution of the Agreement at a duly called
board meeting. A copy of the Board Resolution
Home Federal Savings Bank
Rochester, Minnesota
Supervisory Agreement
Page 10 of 11

 



--------------------------------------------------------------------------------



 



authorizing execution of this Agreement shall be delivered to the OTS, along
with the executed original(s) of this Agreement.
     WHEREFORE, the OTS, acting by and through its Regional Director, and the
Board of the Association, hereby execute this Agreement.

              HOME FEDERAL SAVINGS BANK       OFFICE OF THRIFT SUPERVISION
Rochester, Minnesota
                         
/s/ Timothy R. Geisler
      By:    /s/ Daniel T. McKee
 
Timothy R. Geisler, Chairman
        Daniel T. McKee
Regional Director, Central Region              
/s/ Allan R. DeBoer
     
 
Allan R. DeBoer, Director
           

                /s/ Michael J. Fogarty       Michael J. Fogarty, Director       
            /s/ Karen L. Himle       Karen L. Himle, Director                   
/s/ Susan K. Kolling       Susan K. Kolling, Director                    /s/
Bradley C. Krehbiel       Bradley C. Krehbiel, Director                    /s/
Malcolm W. McDonald       Malcolm W. McDonald, Director                    /s/
Mahlon C. Schneider       Mahlon C. Schneider, Director                    /s/
Hugh C. Smith       Hugh C. Smith, Director             

Home Federal Savings Bank
Rochester, Minnesota
Supervisory Agreement
Page 11 of 11

 